Citation Nr: 0310338	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


REMAND

The veteran had active service from June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in February 2000.  
At that time the issues were entitlement to assignment of a 
disability evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD), effective from August 8, 
1996, to April 10, 1998; and service connection for systemic 
lupus erythematosus.  The Board awarded a 100 percent 
disability evaluation for PTSD from August 8, 1996, to April 
10, 1998, which is a full grant of the benefit sought and 
that issue is no longer on appeal.  In addition, the Board 
remanded the issue of service connection for systemic lupus 
erythematosus for additional development.  

The case and the issue of service connection for systemic 
lupus erythematosus returned to the Board from the RO in 
December 2002.  In January 2003, the Board took action to 
further develop evidence in the claim, and a VA examination 
was conducted in April 2003 as a result.  Such action was 
done under 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)) which gave the 
Board the authority of to accomplish additional development 
of the evidence in cases on appeal without the need to remand 
the case to the RO.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.  

The Federal Circuit's holding also appears to require that 
all notices under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) be accomplished by the 
RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record (to specifically include 
the April 2003 VA medical examination 
report) and determine if the benefit 
sought can be granted.  If the issue 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




